GRAND PEAK CAPITAL CORP. Suite 900 — 555 Burrard Street Vancouver, British Columbia V7X 1M8 Telephone No. (604) 443–5059 / Fax No. (604) 692–2801 Email: info@grandpeakcapital.com NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING OF SHAREHOLDERS To:The Shareholders of Grand Peak Capital Corp. TAKE NOTICE that pursuant to an order of the Supreme Court of the Yukon Territory dated December 18, 2008, an annual general and special meeting (the "Meeting") of shareholders (the "Grand Peak Shareholders") of Grand Peak Capital Corp. (the "Company") will be held at
